Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 and 8-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) A composition necessarily requires a second ingredient. If a pharmaceutical composition is intended, then a pharmaceutically acceptable carrier should be present and the claim should be directed to such. For example, “A pharmaceutical composition comprising a compound of formula I or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.”
ii) The intended use of the claimed compositions is as a pharmaceutical and, therefore, the salt should be limited to a pharmaceutically acceptable salt to exclude other salts (e.g., toxic salts).
iii) In claim 1, the definitions of R1-R7, R13-R19 and X1 have several discrepancies. The claims have methyl and also lower alkyl; methoxy and lower alkoxy. That is a narrower definition is followed by a broader definition. Appropriate deletion of the narrower definitions is suggested. See also, acetyl and lower alkylcarbonyl. See also claims 2 and 3.

v) The term “animocaboxy” is misspelled. Is “aminocarboxy” intended? See also “solfinyl” and “lower alkylsolfinyl” which should be stated correctly. Appropriate correction is required. See also claims 2 and 3.
vi) In claim 1, there is no group R20 in the structural formula or definitions of the variables. However, R20 is present in the phrase “wherein at least one of R1-R7, R14-R20, and X1 is not hydrogen.” Appropriate correction is required. See similar issue with R27 in claim 2.
vii) The groups R17-R19 are defined twice in claim 1. Appropriate correction is required.
viii) The groups R24-R26 are defined twice in claim 2. Appropriate correction is required.
ix) In claim 3, X4 is not defined with the correct divalent groups that is required at X4. One skilled in the art cannot say what is intended and a search could not be conducted for this claim.
x) The groups R18-R20 are defined twice in claim 3. Appropriate correction is required.
xi) Claims 8-10 are duplicates of eachother and of claim 1. The intended use of a composition does not carry patentability weight. A pill is a pill no matter what it is used for.
xii) Claim 11 is unclear as to what the compounds are. There is no “Compound 1(Csbl-1), Compound 3 (cmp#3), Compound 1 new (cmpd#1new) and Compound 2 new(cmpd#2new)” in any of the preceding claims. They lack antecedent basis. The claims need to be complete and cannot rely on the specification for limitations.
xiii) Claims 18 and 19 have numerical values but lack the units of measurement. Thus, claim 18 states “0.05-300of” and claim 19 states “25-600.” Appropriate clarification is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.	
The how to use portion of the statute has not been addressed. This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given subject. The physician clearly must know what diseases and what symptoms are to be treated. In this case, Applicants have not provided what is being treated by claim 12, who the subject is, how one can identify said subject (i.e. how one can identify a subject in need), given no specific dose, given no specific dosing regimen, given no specific route of administration, and do not specify what diseases or symptom they intend to treat. The skilled artisan cannot say which disease is somehow mediated by ILK. In addition, mediating embraces “opposite” and is not limited to inhibiting.
The specification does not provide enablement for the treatment, much less prevention (claim 17), of cancer generally. No compound has ever been found that can treat cancers generally even though massive efforts have been directed towards this end. Since this assertion is contrary to what is known in oncology, proof must be provided that this revolutionary assertion 
Inflammation is a process that can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, leukotrienes, cytokines, and many, many others. Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally. 
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
	As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696: “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



March 28, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624